     Case: 1:19-cv-02482 Document #: 11 Filed: 06/06/19 Page 1 of 7 PageID #:60



                      UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CHRISTOPHER COLON,                                 §
                                                   §
                               Plaintiff,          §
                                                   §
       vs.                                         §               No. 1:19-cv-02482
                                                   §
K2M, INC., and ANY AND ALL                         §               Judge Sara L. Ellis
UNKNOWN MANUFACTURERS OF THE                       §
DEVICES IN QUESTION,                               §
                                                   §
                               Defendants.         §


                              JOINT INITIAL STATUS REPORT

       Plaintiff, Christopher Colon (“Colon”), and Defendant, K2M, Inc. (“K2M”), submit this

joint initial status report before the initial status conference set for June 13, 2019 at 1:30 p.m.

1.     The Nature of the Case:

        A.    Identify (names and contact information) for all attorneys of record for each
party, including the lead trial attorney.

       ATTORNEYS FOR PLAINTIFF,
       CHRISTOPHER COLON

       Barney & Karamanis, LLP
       James A. Karamanis, Esq.
       Kenneth A. Nazarian, Esq.
       180 N. Stetson, Suite 3050
       Chicago, Illinois 60601
       Tel.: 312/553-5300

       ATTORNEYS FOR DEFENDANT,
       K2M, INC.

       Riley Safer Holmes & Cancila LLP
       ROBERT H. RILEY
       BRIAN O. WATSON
       RAYMOND D. RUSHING
       Three First National Plaza
       70 W. Madison St., Ste. 2900

                                                   1
     Case: 1:19-cv-02482 Document #: 11 Filed: 06/06/19 Page 2 of 7 PageID #:61



       Chicago, Illinois 60602
       Telephone: (312) 471-8700
       rriley@rshc-law.com
       bwatson@rshc-law.com
       rrushing@rshc-law.com

       Crump & Deutsch, PLLC
       NICHOLAS N. DEUTSCH (LEAD ATTORNEY, PRO HAC TO BE FILED)
       Texas Bar No. 24059675
       Southern District No. 875144
       E-Mail: ndeutsch@cdlawtx.com
       2825 Wilcrest Dr., Suite 216
       Houston, Texas 77042
       Telephone: (713) 600-4359

      B.     Briefly describe the nature of the claims asserted in the complaint and any
counterclaims and/or third party claims.

        Plaintiff sued K2M for negligence, strict products liability (including allegations that the
device was defectively designed, manufactured, and marketed), breach of express warranty,
breach of implied warranty of merchantability, and breach of implied warranty of fitness for a
particular purpose, arising from allegedly defective K2M 4.5 30mm thoracic screws implanted
by Plaintiff’s surgeon.

        K2M denies Plaintiff’s allegations and specifically denies that the device at issue had any
defects.

       C.      Briefly identify the major legal and factual issues in the case.

       Plaintiff makes claims for strict product liability relating to the design, manufacture, and
marketing of the Product, as well as breach of implied and express warranty. The factual issues
involve whether the K2M 4.5 30mm thoracic screws designed, manufactured, and marketed by
Defendant were defective. Plaintiff’s damages as a result of the alleged defects will also likely
be a point of dispute between the parties.

       D.      State the relief sought by any of the parties.

       Plaintiff’s Complaint pleads that he is seeking monetary relief in excess of $50,000.00 in
actual damages. In addition, Plaintiff’s Complaint seeks special damages, consequential
damages, punitive damages, costs of court, and reasonable and necessary attorneys’ fees.

       K2M has not claimed damages from Plaintiff.

2.      Jurisdiction: Explain why the Court has subject matter jurisdiction over the
plaintiff(s)’ claim(s).

       A.      Identify all federal statutes on which federal question jurisdiction is based.


                                                 2
     Case: 1:19-cv-02482 Document #: 11 Filed: 06/06/19 Page 3 of 7 PageID #:62



       Subject matter jurisdiction is not based on a federal question.

       B.     If jurisdiction over any claims is based on diversity or supplemental
jurisdiction:

        (1)    State whether/why the amount in controversy exceeds the jurisdictional
threshold or whether there is a dispute regarding the amount in controversy (and, if so, the
basis of that dispute).

        The amount in controversy exceeds the sum or value of $75,000.00, exclusive of interest
and costs, and there is no dispute regarding the amount in controversy. Plaintiff’s Complaint
pleads that he is seeking monetary relief in excess of $50,000.00 in actual damages. In addition,
Plaintiff’s Complaint seeks special damages, consequential damages, punitive damages, costs of
court, and reasonable and necessary attorneys’ fees.

        (2)    Identify the state of citizenship of each named party. For unincorporated
associations, LLCs, partnerships, and other business entities that are not corporations, the
state(s) in which any individual members of the business unit are citizens must be
identified.

       Colon is a resident citizen of Chicago, Illinois.

       K2M is a Delaware corporation with its principal place of business in Virginia.

3.     Status of Service: Identify any defendants that have not been served.

       K2M is the only defendant and has appeared.

4.    Consent to Proceed Before a United States Magistrate Judge: Confirm that counsel
have advised the parties that they may proceed before a Magistrate Judge if they consent
unanimously and advise whether there is, or is not, unanimous consent. Do NOT report
whether individual parties have so consented.

        There is not unanimous consent to proceed before the United States Magistrate Judge.

5.     Motions:

       A.     Briefly describe any pending motions.

       There are no pending motions.

        B.    State whether the defendant(s) anticipate responding to the complaint by
filing an Answer or by means of motion.

               NOTE 3: If the latter, counsel should be prepared to discuss at the Initial
               Status Hearing the basis of the anticipated motion.

       K2M has answered the Plaintiff’s Complaint.


                                                 3
     Case: 1:19-cv-02482 Document #: 11 Filed: 06/06/19 Page 4 of 7 PageID #:63



6.     Case Plan:

        A.     For Cases in the Mandatory Initial Discovery Pilot (“MIDP”): Provide a
description of the parties’ discussion of the mandatory discovery responses required by
the MIDP. The report should describe the resolution of any limitations invoked by any
party in its response, as well as any unresolved limitations or other discovery issues.
The parties shall attach the initial and supplemental responses involved in any
unresolved limitations or discovery issues. During the Rule 26(f) conference, the parties
should discuss the mandatory initial discovery responses and seek to resolve any
limitations they have made or intend to make.

        The parties have discussed the mandatory discovery responses required by the MIDP.
The parties anticipate the need for a protective order to ensure the confidentiality of any
Plaintiff’s medical records and information, as well as technical information related to the
design, manufacture, or creation of Defendant’s product.

       B.      Submit a proposal for a discovery plan, including the following information:

                (1)    The general type of discovery needed;

        Fact and expert discovery as to Plaintiff’s claims for negligence, strict products liability
(including allegations that the device was defectively designed, manufactured, and marketed),
breach of express warranty, breach of implied warranty of merchantability, and breach of
implied warranty of fitness for a particular purpose, arising from allegedly defective K2M 4.5
30mm thoracic screws implanted by Plaintiff’s surgeon.

        K2M anticipates conducting discovery on at least the following subjects: (1) the facts and
circumstances relating to Plaintiff’s use of the medical device at issue; (2) the nature of the
alleged defects with respect to the device at issue; (3) the facts and circumstances regarding
Plaintiff's activities before and after his alleged injury which gave rise to this lawsuit; (4) the
condition of the device at issue; and (5) the nature, cause, and extent of Plaintiff's alleged injuries
and damages.

               (2)    For Cases Exempt from the MIDP: A date for Rule 26(a)(1)
               disclosures;

       Not applicable.

               (3)     First date by which to issue written discovery;

       The parties anticipate sending initial written discovery by July 19, 2019.

               (4)     A fact discovery completion date;

       The parties agree that fact discovery can be completed by May 29, 2020.

               (5)     An expert discovery completion date, including dates for the delivery
                       of expert reports;

                                                  4
     Case: 1:19-cv-02482 Document #: 11 Filed: 06/06/19 Page 5 of 7 PageID #:64



       The parties agree that Plaintiff shall designate experts and provide the reports required by
Rule 26(a)(2)(B) by June 30, 2020. Defendant will be able to designate responsive experts and
provide their reports by July 31, 2020. The parties agree that expert discovery can be completed
by September 30, 2020.
               (6)    For Cases in the MIDP: A date for final supplementation of the
                      mandatory initial discovery responses; and

        The parties agree that final supplementation of the mandatory initial discovery response
will be completed by May 29, 2020.
               (7)    A date for the filing of dispositive motions.

       The parties agree that all dispositive motion will be filed by October 31, 2020.

       C.      With respect to trial, indicate the following:

               (1)    Whether a jury trial is requested; and

       The parties have requested a jury trial.

               (2)    The probable length of trial.

       The parties anticipate a two-week trial.

7.     Status of Settlement Discussions:

       A.      Indicate whether any settlement discussions have occurred;

       No settlement discussions have occurred at this time. The parties believe that settlement
discussions will be more meaningful after some discovery has been conducted.
       B.      Describe the status of any settlement discussions; and

       No settlement discussions have occurred at this time. The parties believe that settlement
discussions will be more meaningful after some discovery has been conducted.

       C.      Whether the parties request a settlement conference.

       No settlement discussions have occurred at this time. The parties believe that settlement
discussions will be more meaningful after some discovery has been conducted.




                                                  5
Case: 1:19-cv-02482 Document #: 11 Filed: 06/06/19 Page 6 of 7 PageID #:65



 Dated: June 6, 2019                 Respectfully submitted,

                                    BARNEY & KARAMANIS, LLP

                                    By: /s/ Kenneth A. Nazarian
                                    James A. Karamanis, Esq.
                                    Kenneth A. Nazarian, Esq.
                                    180 N. Stetson, Suite 3050
                                    Chicago, Illinois 60601
                                    Tel.: 312/553-5300

                                    ATTORNEYS FOR PLAINTIFF,
                                    CHRISTOPHER COLON


                                    RILEY, SAFER, HOLMES & CANCILA LLP

                                    By: /s/ Brian O. Watson
                                    ROBERT H. RILEY
                                    BRIAN O. WATSON
                                    Three First National Plaza
                                    70 W. Madison St., Ste. 2900
                                    Chicago, Illinois 60602
                                    Telephone: (312) 471-8700
                                    rriley@rshc-law.com
                                    bwatson@rshc-law.com

                                    CRUMP & DEUTSCH, PLLC

                                    NICHOLAS N. DEUTSCH (PRO HAC TO BE FILED)
                                    Texas Bar No. 24059675
                                    Southern District No. 875144
                                    E-Mail: ndeutsch@cdlawtx.com
                                    2825 Wilcrest Dr., Suite 216
                                    Houston, Texas 77042
                                    Telephone: (713) 600-4359

                                    ATTORNEYS FOR DEFENDANT,
                                    K2M, INC.




                                    6
     Case: 1:19-cv-02482 Document #: 11 Filed: 06/06/19 Page 7 of 7 PageID #:66



                                 CERTIFICATE OF SERVICE

       On June 6, 2019, I electronically submitted these papers with the Clerk of Court for the

U.S. District Court, Northern District of Illinois, Eastern Division, using the electronic case filing

system of the court. I hereby certify that I have served all counsel and/or pro se parties of record

electronically or by another manner authorized by Federal Rule of Civil Procedure 5(b)(2).



                                                  /s/ Brian O. Watson
                                                  BRIAN O. WATSON




                                                  7
